Exhibit 10.1

 

SEVENTH EXTENSION AGREEMENT

 

THIS SEVENTH EXTENSION AGREEMENT (this “Agreement”), executed as of the 29th day
of April, 2014 (the “Effective Date”), by and among The Karlsson Group, Inc., an
Arizona corporation (“Karlsson”), on the one hand, and Prospect Global
Resources, Inc., a Delaware corporation (“Prospect DE”), Prospect Global
Resources, Inc., a Nevada corporation (“Parent”), Apache County Land & Ranch,
LLC, a Nevada limited liability (“Apache”) and American West Potash, LLC, a
Delaware limited liability company (“AWP” and collectively with Prospect DE,
Parent and Apache the “Prospect Parties” and each a “Prospect Party”) on the
other hand, is made with reference to the following facts:

 

A.                                    Prospect DE has entered into and delivered
to the order of Karlsson that certain Senior First Priority Secured Promissory
Note, dated as of August 1, 2012 (such Note, as so amended and as the same may
hereafter be amended, modified, extended and/or restated, being hereinafter
referred to as the “Note”).  Capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to them in the Note.

 

B.                                    Pursuant to the Note, Karlsson has made
certain extensions of credit (the “Loan”) to Prospect DE.

 

C.                                    The Loan is secured by, among other
instruments, (i) that certain Deed of Trust, Security Agreement, Assignment of
Production and Proceeds, Fixture Filing and Financing Statement dated as of
August 1, 2012, executed by AWP, as trustor, in favor of and for the benefit of
Karlsson, as beneficiary, and recorded August 1, 2012, as Instrument
No. 2012-004076 in the Official Records of Apache County, Arizona (the “Official
Records”) and filed in the records of the Arizona State Land Department (the
“ASLD”) (the “AWP Deed of Trust”) with respect to the land and other property
interests described therein (the “AWP Property Interests”), (ii) that certain
Security Agreement, dated as of August 1, 2012, executed by Prospect DE and AWP
in favor of and for the benefit of Karlsson (the “Security Agreement”),
(iii) that certain Membership Interest Pledge Agreement between Prospect DE and
Karlsson, dated as of May 30, 2012 (the “AWP Pledge Agreement”); (iv) that
certain Membership Interest Pledge Agreement between AWP and Karlsson, dated as
of January 28, 2013 (the “Apache Pledge Agreement”); and (v) each of the
Collateral Assignment of Mineral Leases, the Collateral Assignment of Mining
Permits, and the Collateral Assignments of Royalty Agreements, each between AWP
and Karlsson and each dated as of August 1, 2012 (collectively, the “Collateral
Assignments”).  The Loan and all of Prospect DE’s other obligations under the
Loan Documents (as defined below) are guaranteed by that certain Unconditional
Guaranty dated as of August 1, 2012 executed by AWP in favor of and for the
benefit of Karlsson (the “Guaranty”; by that certain Unconditional Guaranty
dated as of April 15, 2013 executed by Parent in favor of and for the benefit of
Karlsson (the “Parent Guarantee”); by that certain Pledge Agreement dated as of
April 15, 2013 between Parent and Karlsson (the “Parent Pledge”); and by that
certain Unconditional Guaranty dated as of May 30, 2013 by Apache (the “Apache
Guaranty”) together with the Deed of Trust, Assignment of Leases and Rents,
Security Agreement, Fixture Filing and Financing Statement made effective as of
May 30, 2013 by Apache for the benefit of Karlsson and recorded in the Official
Records as instrument number 2013-002676, with respect to the real property
described therein (the “Apache Lands”) as

 

--------------------------------------------------------------------------------


 

amended by the First Amendment to the Apache Deed of Trust dated October 24,
2013 and recorded as instrument number 2013-005721 of the Official Records
(collectively, the “Apache Deed of Trust”).  The Parent Guaranty, the Parent
Pledge, the Apache Guaranty, the Apache Deed of Trust, the AWP Guaranty, the AWP
Deed of Trust, the Security Agreement, the AWP Pledge Agreement, the Apache
Pledge Agreement and the Collateral Assignments and all financing statements,
fixture filings, patent, trademark and copyright filings and other documents and
agreements relating to the collateral for the Loan and made or delivered
pursuant to the Note or any other Loan Document are collectively referred to as
the “Collateral Documents”).  The Note, the Collateral Documents and all other
documents, agreements and instruments delivered to Karlsson under or in
connection with the Note are collectively referred to herein as the “Loan
Documents.”

 

D.                                    Apache is a wholly-owned subsidiary of
AWP, AWP is a wholly-owned subsidiary of Prospect DE and Prospect DE is a
wholly-owned subsidiary of Parent, which has a financial interest in the success
of Prospect DE.  As a result, Parent, AWP and Apache are willing to enter into
this Agreement and the documents and instruments contemplated hereby and expect
to benefit therefrom.

 

E.                                     Pursuant to the terms of Section 2.2 of
the Note, Prospect DE was required to make the First Installment Payment
consisting of (i) a principal payment plus (ii) the interest accrued through
March 30, 2013 on said principal payment plus (iii) the Tax Gross-Up Amount in
the amount as set forth in the Note.  The aggregate amount due for the First
Installment totaled in excess of $50 million.  Prospect DE did not make the
First Installment Payment on March 30, 2013 and did not subsequently make such
payment.

 

F.                                      The Prospect Parties requested that
Karlsson extend the payment dates under the Note and forbear from exercising its
rights (i) to demand immediate repayment in full of the Loan and all other
outstanding obligations of Prospect DE under the Loan Documents, (ii) to
foreclose or otherwise realize on Karlsson’s liens and security interests under
the AWP Deed of Trust, the Security Agreement and any other Collateral Documents
and (iii) to demand repayment in full of the Loan under the Guaranty.  Karlsson
agreed to enter into the Extension Agreement with the Prospect Parties dated as
of April 15, 2013 (the “First Extension Agreement”).

 

G.                                    In connection with the Extension
Agreement, Prospect DE and Karlsson executed that certain Amendment to First
Priority Senior Secured Promissory Note dated as of April 15, 2013 (the “First
Note Amendment”).  The Note, as amended by the First Note Amendment, required
the achievement of certain Funding Raises (as defined in the First Note
Amendment) by certain deadlines.  Prospect did not timely achieve the Second
Funding Raise required under the Note.

 

H.                                   The Prospect Parties requested that
Karlsson amend certain provisions of the Note to substitute certain performance
milestones in lieu of the Funding Raises and forbear from exercising its rights
(i) to demand immediate repayment in full of the Loan and all other outstanding
obligations of Prospect DE under the Loan Documents, (ii) to foreclose or
otherwise realize on Karlsson’s liens and security interests under the AWP Deed
of Trust, the Security Agreement and any other Collateral Documents and (iii) to
demand repayment in full of the

 

2

--------------------------------------------------------------------------------


 

Loan under the Guaranty.  Karlsson agreed to enter into the Second Extension
Agreement with the Prospect Parties dated as of June 26, 2013 (the “Second
Extension Agreement”).  In connection with the Second Extension Agreement,
Prospect DE and Karlsson executed that certain Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013 (the “Second Note
Amendment”).

 

I.                                        The Prospect Parties requested that
Karlsson amend the Note to extend the due date with respect to the payment of
the 2012 453A Amount (as defined in the Note) until September 13, 2012. 
Prospect DE and Karlsson executed that certain Third Amendment to Senior First
Priority Secured Promissory Note dated as of September 9, 2013 (the “Third Note
Amendment”), and the Prospect Parties executed that certain Reaffirmation of
Loan Documents as of the same date (the “September Reaffirmation”).

 

J.                                        Pursuant to the terms of clause (i) of
Section 2.2 of the Note, Prospect DE was required to make a payment equal to the
2012 453A Amount on or before September 13, 2013.  Prospect DE notified Karlsson
that it would not be able to make payment of the 2012 453A Amount to Karlsson on
or before the date payment was required to be made pursuant to the terms of the
Note.

 

K.                                   The Prospect Parties requested that
Karlsson further modify and amend the Note and forbear from exercising its
rights (i) to demand immediate repayment in full of the Loan and all other
outstanding obligations of Prospect DE under the Loan Documents, (ii) to
foreclose or otherwise realize on Karlsson’s liens and security interests under
the AWP Deed of Trust, the Security Agreement and any other Collateral Documents
and (iii) to demand repayment in full of the Loan under the Guaranty.  Karlsson
agreed to enter into the Third Extension Agreement with the Prospect Parties
dated as of September 13, 2013 (the “Third Extension Agreement”).  In connection
with the Third Extension Agreement, Prospect DE and Karlsson executed that
certain Fourth Amendment to Senior First Priority Secured Promissory Note dated
as of June 26, 2013 (the “Fourth Note Amendment”).

 

L.                                     The Prospect Parties requested that
Karlsson amend the Note to extend the due date with respect to the payment of
the 2012 453A Amount further, until December 4, 2013.  Prospect DE and Karlsson
executed that certain Fifth Amendment to Senior First Priority Secured
Promissory Note dated as of November 13, 2013 (the “Fifth Note Amendment”), and
the Prospect Parties executed that certain Reaffirmation of Loan Documents (the
“November Reaffirmation”) as of the same date.

 

M.                                 The Prospect Parties requested that Karlsson
amend the Note to extend yet further the due date with respect to the payment of
the 2012 453A Amount, until December 10, 2013.  Prospect DE and Karlsson
executed that certain Sixth Amendment to Senior First Priority Secured
Promissory Note dated as of December 3, 2013 (the “Sixth Note Amendment”), and
the Prospect Parties executed that certain Reaffirmation of Loan Documents (the
“December Reaffirmation”) as of the same date.

 

N.                                    The Prospect Parties requested that
Karlsson further modify and amend the Note to, among other things, extend the
deadline for making the required payment of the 2013 Section 453A Amount (as
defined in the Note) and to provide, subject to certain conditions, for a

 

3

--------------------------------------------------------------------------------


 

prepayment discount in the Note if discounted payoff were effected by March 10,
2014.  Karlsson agreed to enter into the Fourth Extension Agreement with the
Prospect Parties dated as of December 10, 2013 (as amended from time to time,
the “Fourth Extension Agreement”).  In connection with the Fourth Extension
Agreement, Prospect DE and Karlsson executed that certain Seventh Amendment to
Senior First Priority Secured Promissory Note dated as of December 10, 2013 (the
“Seventh Note Amendment”).

 

O.                                    The Prospect Parties requested that
Karlsson amend the Note to extend the due date with respect to the delivery of
the 43-101 final resource report until March 10, 2014.  Prospect DE and Karlsson
executed that certain Eighth Amendment to Senior First Priority Secured
Promissory Note dated as of January 31, 2014 (the “Eighth Note Amendment”), and
the Prospect Parties executed that certain Reaffirmation of Loan Documents (the
“January Reaffirmation”) as of the same date.

 

P.                                      The Prospect Parties requested that
Karlsson amend the Note to extend the deadline for discounted payoff of the Note
until March 13, 2014 and to make certain conforming changes to extend certain
deadlines under the Note from March 10, 2014 until March 13, 2014.  Prospect DE
and Karlsson executed that certain Ninth Amendment to Senior First Priority
Secured Promissory Note dated as of March 7, 2014 (the “Ninth Note Amendment”),
and the Prospect Parties executed that certain Reaffirmation of Loan Documents
(the “March Reaffirmation” and, collectively with the September Reaffirmation,
the November Reaffirmation, the December Reaffirmation, the
January Reaffirmation, the First April Reaffirmation and the Second
April Reaffirmation (each as defined below), the “Reaffirmations”) as of the
same date.

 

Q.                                    The Prospect Parties requested that
Karlsson further modify and amend the Note to, among other things, extend the
deadline for discounted payoff of the Note from March 13, 2014 until April 10,
2014 and to make certain other changes.  Karlsson agreed to enter into the Fifth
Extension Agreement with Prospect Parties dated as of March 12, 2014 (the “Fifth
Extension Agreement”).  In connection with the Fifth Extension Agreement,
Prospect DE and Karlsson executed that certain Tenth Amended to Senior First
Priority Secured Promissory Note dated as of March 12, 2014 (the “Tenth Note
Amendment”).

 

R.                                    The Prospect Parties requested that
Karlsson further modify and amend the Note to, among other things, extend the
deadline for discounted payoff of the Note from April 10, 2014 until April 23,
2014 and to make certain other changes.  Karlsson agreed to enter into the Sixth
Extension Agreement with Prospect Parties dated as of April 3, 2014 (as amended
from time to time, the “Sixth Extension Agreement”).  In connection with the
Sixth Extension Agreement, Prospect DE and Karlsson executed that certain
Eleventh Amendment to Senior First Priority Secured Promissory Note dated as of
April 3, 2014 (the “Eleventh Note Amendment”).

 

S.                                      The Prospect Parties requested that
Karlsson amend the Note and the Sixth Extension Agreement to, among other
things, extend the deadline for discounted payoff of the Note from April 23
until April 25, 2014.  Prospect DE and Karlsson executed that certain Twelfth
Amendment to Senior First Priority Secured Promissory Note dated as of April 23,
2014 (the “Twelfth Note Amendment”); Karlsson and certain of the Prospect
Parties entered into that certain Amendment No. 1 to Sixth Extension Agreement
as of the same date; and the Prospect

 

4

--------------------------------------------------------------------------------


 

Parties executed that certain Reaffirmation of Loan Documents (the “First
April Reaffirmation”) as of the same date.

 

T.                                     The Prospect Parties requested that
Karlsson amend the Note and the Sixth Extension Agreement to, among other
things, extend the deadline for discounted payoff of the Note from April 25
until April 29, 2014.  Prospect DE and Karlsson executed that certain Thirteenth
Amendment to Senior First Priority Secured Promissory Note dated as of April 25,
2014 (the “Thirteenth Note Amendment”); Karlsson and certain of the Prospect
Parties entered into that certain Amendment No. 2 to Sixth Extension Agreement
as of the same date; and the Prospect Parties executed that certain
Reaffirmation of Loan Documents (the “Second April Reaffirmation”) as of the
same date.

 

U.                                    AWP, Apache and Karlsson are parties to
that certain Additional Consideration Agreement dated as of August 1, 2012 (as
amended from time to time, the “Additional Consideration Agreement”).

 

V.                                    The Prospect Parties now wish to make
certain amendments to the Note and certain other Loan Documents and enter into
agreements hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Acknowledgements.

 

(a)                                 The parties acknowledge that each of the
foregoing factual recitals is truthful, accurate and valid.

 

(b)                                 The parties acknowledge that as of the date
of this Agreement, the outstanding principal balance of the Note is
$125,593,130.26 and the accrued but unpaid interest due and payable on the Note
through April 29, 2014 is $8,520,413.40.

 

(c)                                  The parties acknowledge that immediately
prior to the effectiveness of this Agreement, the Loan Documents and the
Additional Consideration Agreement were valid and enforceable according to their
terms.

 

(d)                                 Karlsson waives any rights and remedies it
may have with respect to any breach hereof (including any breach of a
representation and warranty contained in any Loan Document) which breach
occurred prior to the Effective Date and of which breach Karlsson had actual
prior knowledge prior to the Effective Date.

 

(e)                                  The parties agree that each of the First
Extension Agreement, the Second Extension Agreement, the Third Extension
Agreement, the Fourth Extension Agreement, the Fifth Extension Agreements and
the Sixth Extension Agreement, in each case except as explicitly amended by the
Second Extension Agreement, the Third Extension Agreement, the Fourth Extension
Agreement, the Fifth Extension Agreement, the Sixth Extension Agreement or
hereby, remains in full force and effect.

 

5

--------------------------------------------------------------------------------


 

2.                                      No Further Disbursements.  The Prospect
Parties acknowledge that Karlsson has no obligation to advance any loan proceeds
under any of the Loan Documents, whether now or in the future.

 

3.                                      Closing Deliveries; Conditions
Precedent.  Concurrently with the execution of this Agreement, and as a
condition to the effectiveness of this Agreement, the Prospect Parties and
Karlsson, as applicable, will execute and deliver, or cause to be executed and
delivered, the following:

 

(a)                                 An amendment to the Note in the form
attached as Exhibit 1 to this Agreement;

 

(b)                                 An Amendment No. 2 to Additional
Consideration Agreement (the “ACA Amendment”) in the form attached as Exhibit 3
to this Agreement;

 

(c)                                  Immediately following the execution of the
ACA Amendment, those certain Royalty Agreements in the forms attached as
Exhibit 5 to this Agreement (such Royalty Agreements, together with all royalty
agreements to be executed and delivered pursuant to Section 12(b) of the Fourth
Extension Agreement, the “Royalty Agreements”);

 

(d)                                 Karlsson shall have received copies of the
Waivers in the form attached as Exhibit 9 to this Agreement (each a “Waiver” and
collectively the “Waivers”), duly executed by each of Very Hungry LLC and the
Scott Reiman 1991 Trust;

 

(e)                                  Karlsson shall have received a certificate
of the Secretary or Assistant Secretary of each Prospect Party, dated as of the
Closing Date (as defined below), certifying (i) the resolutions of the Boards of
Directors or Managers, as applicable, of each Prospect Party authorizing the
execution, delivery and performance of this Agreement and the other documents
contemplated hereby by such Prospect Party, and (ii) the incumbency, authority
and signatures of each executive officer who will act as such in connection
herewith; and

 

(f)                                   Karlsson shall have received an Officer’s
Certificate (the “Officer’s Certificate”) of the Chief Executive Officer or the
Chief Financial Officer of Prospect DE and Parent dated as of the Effective
Date, certifying the accuracy of the representations and warranties set forth in
Sections 4(e) and 4(f) of this Agreement.

 

3A.                             Amendments to Royalty; Recordation of Royalty
Agreements.  Notwithstanding anything in this Agreement or in any agreement or
document referenced in this Agreement to the contrary, in the event that
Discounted Payoff (as defined below) has not occurred prior to June 30, 2014, on
that date, the Prospect Parties agree promptly to comply with all provisions of
Section 5(b) (3) hereof notwithstanding the fact that Discounted Payoff has not
yet accurred.

 

4.                                      Representations, Warranties and
Covenants.  As of the Effective Date and upon the effectiveness of this
Agreement, the Prospect Parties hereby represent and warrant to Karlsson as
follows:

 

(a)                                 None of the Prospect Parties or any
Affiliate of any Prospect Party owns any land nor any leasehold interest or
license or permit for the use of such lands except AWP and

 

6

--------------------------------------------------------------------------------


 

Apache, and their respective real property interests shall all be described in
Exhibit A to their respective Royalty Agreements.  “Affiliate” of a person or
entity means for purposes of this Section 4(a) any other person or entity that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such person or entity.  The term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a person or entity, whether
through the ownership of voting securities, by contract or otherwise.

 

(b)                                 Each representation and warranty made by
Prospect DE in Section 5 of the AWP Pledge Agreement and each representation and
warranty made by any Prospect Party in each other Loan Document is true and
correct in all material respects on and as of the Effective Date, except to the
extent such representation and warranty relates solely to an earlier date.

 

(c)                                  This Agreement has been duly authorized and
constitutes the legal, valid and binding obligation of the Prospect Parties
enforceable against each of the Prospect Parties in accordance with its terms.

 

(d)                                 Neither the execution by the Prospect
Parties nor the effectuation by Karlsson of any of its rights and remedies
hereunder, whether upon default or otherwise, will result in a breach of or
constitute a default under any charter provision or by-law of any Prospect Party
or any other agreement or instrument to which any Prospect Party is a party, nor
violate any law or any rule or regulation of any administrative agency or any
order, writ, injunction or decree or any court or administrative agency, nor
does any of the foregoing require the consent of any Person or any notice or
filing with any governmental or regulatory body.

 

(e)                                  The Prospect Parties are in compliance in
all material respects with all material requirements of applicable law.

 

(f)                                   There are no Events of Default under any
Loan Document.

 

(g)                                  Each payment that any Prospect Party was
required to make, on or before the date hereof, to the ASLD, including, but not
limited to, with respect to the AWP Property Interests, was made in full to such
agency on or before the due date applicable to such payment.

 

(h)                                 Parent shall not rescind or terminate the
Exchange Offer (as defined in either Waiver) with respect to Very Hungry LLC
and/or Scott Reiman 1991 Trust or otherwise cause either Waiver to be void or of
no force or effect.

 

5.                                      Discounted Payoff.  Section 5 of the
Sixth Extension Agreement is amended and restated in its entirety by the
following superseding provisions.

 

(a)                                 The Prospect Parties, collectively and
individually, shall make their best efforts to raise a sufficient aggregate
amount in Equity Issuances (as defined in the Note) between the Effective Date
and May 16, 2014 (the “Prepayment Expiration Date”) in order to make Fifteen
Million Dollars ($15,000,000) in aggregate payments pursuant to the Note after
the Effective Date and before the Prepayment Expiration Date.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Upon indefeasible prepayment of the Note on
or prior to the Prepayment Expiration Date in accordance with, and subject to
the conditions set forth in, Section 3.4 of the Note (such payment if made
subject to such conditions and prior to such deadline, the “Discounted Payoff”),
the Prospect Parties and Karlsson agree:

 

(1)                                 [Reserved];

 

(2)                                 [Reserved];

 

(3)                                 that the Prospect Parties, at their cost and
expense shall cause the Royalty Agreements to be recorded in the Official
Records and, to the extent applicable to any lands administered by the ASLD,
filed in the records of the ASLD, and shall deliver a certified copy of the
recorded instruments and evidence of such filing to Karlsson, subject only to
the title exceptions set forth in those certain lender’s title insurance
policies issued by Commonwealth Land Title Insurance Company as policy #
01771851 as to the AWP Royalty Agreement and, with respect to the Apache Royalty
Agreement, Commonwealth Land Title Insurance policy # 01792291;

 

(4)                                 that all obligations of the Prospect
Parties, on the one hand, and Karlsson, on the other, under the Loan Documents
shall be terminated and any such documents or instruments as are reasonably
required to evidence such termination (including but not limited to UCC
Termination Statements) shall, upon the written request of, and at the expense
of, the Prospect Parties, be executed and, if required, filed.  Notwithstanding
the foregoing, the covenants, terms, conditions and obligations of the Prospect
Parties and rights of Karlsson under the Supplemental Payment Agreement, the
Additional Consideration Agreement (for the avoidance of doubt, including but
not limited to the Royalty Agreements), Sections 4(a), 5(b), 7, 11 and 12 of
each of the Fourth Extension Agreement, the Sixth Extension Agreement and of
this Agreement, Section 3A of the Sixth Extension Agreement, the Registration
Rights Agreement, and the Additional Warrant (collectively, the “Surviving
Agreements”) shall survive pursuant to the terms and conditions of such
agreements and not be affected by any payment under or prepayment of the Note;

 

(5)                                 to execute and deliver that certain Mutual
Release of Claims in the form attached hereto as Exhibit 4;

 

(6)                                 to execute and deliver jointly to the Escrow
Agent an Approved Schedule (each as defined in the Escrow Agreement) providing
for the immediate disbursement to Parent of all escrowed funds;

 

(7)                                 that Parent shall execute and deliver a
Warrant in the form attached hereto as Exhibit 6 (the “Additional Warrant”);

 

(8)                                 to execute and deliver an Amendment No. 3 to
Registration Rights Agreement in the form attached hereto as Exhibit 7, and

 

(9)                                 to execute and deliver an amendment to the
Supplemental Payment Agreement (the “SPA Amendment”) in the form attached hereto
as Exhibit 8.

 

8

--------------------------------------------------------------------------------


 

For the avoidance of doubt, until such time (if any) as the Discounted Payoff
occurs, except as specifically set forth in this Agreement or in the documents
referenced in Section 3(a) hereof, all provisions of the Loan Documents and any
other agreements between one or more of the Prospect Parties and Karlsson shall
remain in full force and effect, and the parties thereto shall continue to have
all of their rights and remedies thereunder.

 

6.                                      Closing Date.  As used in this
Agreement, the Closing Date shall mean the Effective Date, unless otherwise
agreed to in writing by all the parties hereto.

 

7.                                      Karlsson’s Costs.  Section 7 of the
Sixth Extension Agreement is amended and restated in its entirety to read as
follows: “No later than the earliest of (i) May 16, 2014, (ii) two (2) business
days after the date on which Discounted Payoff occurs, and (iii) the date of
occurrence of the first Event of Default to occur under the Note on or after the
Effective Date (provided such Event of Default shall have occurred and be
continuing), the Prospect Parties shall reimburse Karlsson for all Karlsson
Legal Expenses not previously reimbursed by them.  “Karlsson Legal Expenses”
shall mean all unreimbursed out-of-pocket legal costs and expenses incurred by
Karlsson in connection with this Agreement and/or the Note and all negotiations
conducted and documents prepared and executed in connection therewith.”

 

8.                                      Confirmation of Obligations.  As of the
Closing Date and subject to the terms of this Agreement, each Prospect Party
confirms, ratifies and restates all of its respective obligations under the Loan
Documents and Prospect DE agrees to pay all of the indebtedness evidenced by the
Loan Documents according to their terms and provisions as amended to date. 
Prospect DE confirms, ratifies and restates that Karlsson has first lien
priority interests in all of the Collateral described in the Security Agreement
and the other Loan Documents.  Subject to the terms of this Agreement, all of
the terms, covenants and provisions of the Note, the Collateral Documents and
the other Loan Documents shall remain in full force and effect.  Without
limiting the generality of the foregoing, each Prospect Party hereby expressly
acknowledges and agrees that, as of the Closing Date, it has no offsets, claims,
counterclaims or defenses whatsoever against any of its obligations under the
Note, the Collateral Documents or any other Loan Document, including those which
would in any way reduce the amount of the indebtedness owed to Karlsson under
the Loan Documents or affect the validity of any foreclosure sale of any of the
Collateral, and if any of the same now exists, each Prospect Party irrevocably
waives, and agrees not to assert, any such existing offset, claim, counterclaim,
defense or other cause of action against Karlsson.

 

9.                                      Deficiency; Waivers.  To the fullest
extent permitted by applicable law, Prospect DE and Parent unconditionally and
irrevocably waives any rights or benefits arising under A.R.S. §§ 12-1566,
12-1641 through and including 12-1644, 33-814, 33-725, 33-727 and 44142, and
Ariz. R. Civ. P. 17(f) or such statutes, rules or similar provisions as may be
enacted or adopted hereafter.

 

10.                               General Release.  To the maximum extent
permitted by law, each Prospect Party hereby waives, releases and discharges
Karlsson and its directors, shareholders, officers, employees and counsel from
any and all suits, causes of action, legal or administrative proceedings,
liabilities, claims, damages, losses, costs or expenses of any kind
(collectively, “Claims”), known or unknown, which such Prospect Party may have,
arising out of acts, omissions, or events occurring at any time prior to and
including the Effective Date.  Each

 

9

--------------------------------------------------------------------------------


 

Prospect Party hereby agrees and represents that the matters released herein are
not limited to the matters which are known, disclosed or foreseeable.  The
Prospect Parties intend to waive all Claims, including Claims which they do not
know or suspect to exist in their favor to no less extent than a waiver of such
Claims under California law will be effected by a waiver by the Prospect Parties
under California law of any and all rights and benefits which they now have or
in the future may have by virtue of the provisions of Section 1542 of the
California Civil Code which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

The Prospect Parties hereby agree, represent and warrant that they are familiar
with and have read and understand and have consulted legal counsel of their
choosing with respect to California Civil Code Section 1542, and the Prospect
Parties realize and acknowledge that factual matters now unknown to them may
have given or may hereafter give rise to actions, legal or administrative
proceedings, claims, demands, debts, controversies, damages, costs or losses,
liabilities and expenses which are presently unknown, unanticipated and
unsuspected.

 

INITIALS:

 

Prospect DE

 

 

 

Parent

 

 

 

AWP

 

 

 

Apache

 

 

11.                               Indemnification.  The Prospect Parties,
jointly and severally, shall indemnify Karlsson, any affiliate thereof, and each
of their respective directors, shareholders, officers, employees, agents,
counsel and other advisors (each an “Indemnified Person”), against and hold each
of them harmless for, from and against any and all liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever, including the reasonable fees
and disbursements of counsel to an Indemnified Person (including allocated costs
of internal counsel), which may be imposed on, incurred by, or asserted against
any Indemnified Person in connection with (a) any investigation, litigation or
other proceeding, irrespective of whether the Indemnified Person shall be
designated a party thereto, in any way relating to or arising out of this
Agreement or any other Loan Document, (b) the use or intended use of the
proceeds of the Loan, (c) any actual or asserted violation of any environmental
law with respect to the AWP Property Interests or the Apache Lands and/or any
foreclosure proceeding affecting the AWP Property Interests or the Apache Lands
or any other collateral; and (d) the transactions contemplated hereby or thereby
(the “Indemnified Liabilities”); provided, however, that neither Prospect DE nor
Parent shall be liable for any portion of such Indemnified Liabilities resulting
from an Indemnified Person’s gross negligence or willful misconduct or breach of
this Agreement or the Loan Documents.  Each Indemnified Party is authorized to
employ counsel of its own choosing in enforcing its

 

10

--------------------------------------------------------------------------------


 

rights hereunder and in defending against any claim, demand, action or cause of
action covered by this Section 11.  All of the Prospect Parties’ obligations or
liabilities to any Indemnified Party under this Section 11 shall be and hereby
are covered and secured by the Loan Documents, and shall survive the expiration
or termination of this Agreement.  If and to the extent that the foregoing
indemnification is for any reason held unenforceable, the Prospect Parties agree
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.

 

12.                               Further Assurances.  The Prospect Parties
shall, at Karlsson’s request, execute (either alone or with Karlsson, as
Karlsson may require) deliver to Karlsson, any and all additional instruments
and documents, and Prospect DE and Parent will, and will cause each other
Prospect Party to, perform all actions, which from time to time may be necessary
to maintain a perfected lien and security interest in the security described in
the First Extension Agreement, the Second Extension Agreement, the Third
Extension Agreement, the Fourth Extension Agreement, the Fifth Extension
Agreement, the Sixth Extension Agreement, this Agreement, the Security
Agreement, the AWP Deed of Trust, the Apache Deed of Trust or any other
Collateral Document or any other Loan Document, including but not limited to
procuring additional policies of title insurance, or endorsements with respect
to existing policies of title insurance, with regard to the properties of Apache
or AWP or similar acts reasonably required in connection with the foregoing
provided, however, such further assurances do not increase the liability or
obligations or decrease the rights of Karlsson or the Prospect Parties from
those provided for herein or in the Loan Documents.

 

13.                               No Novation; Loan Document.  This Agreement is
a revision to the Note and the other Loan Documents only, and not a novation. 
This Agreement is a Loan Document.  Each of the Royalty Agreements and each of
the Reaffirmations is a Loan Document.

 

14.                               Waivers.

 

(a)                                 In order to hold the Prospect Parties liable
under the Loan Documents, there shall be no obligation on the part of Karlsson,
at any time, to resort to payment from Prospect DE or to anyone else, or to any
collateral, security, property, liens or other rights and remedies whatsoever,
all of which are hereby expressly waived by the Prospect Parties.

 

(b)                                 Each Prospect Party hereby expressly waives
diligence in collection or protection, presentment, demand or protest or in
giving notice (except as provided in the Loan Documents) to anyone of the
protest, dishonor, default, or nonpayment or of the creation or existence of any
of the obligations or of any security or collateral therefor or of the
acceptance of this Agreement.

 

(c)                                  Each Prospect Party waives any and all
defenses, claims and discharges of Prospect DE, or any other obligor, pertaining
to the Secured Obligations, in each case, only to the extent permitted under
applicable law.  Without limiting the generality of the foregoing, but only to
the extent permitted under applicable law, no Prospect Party will assert, plead
or enforce against Karlsson any defense of waiver, release, discharge in
bankruptcy, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to Prospect DE or any other person
liable in respect

 

11

--------------------------------------------------------------------------------


 

of any of the Secured Obligations, or any setoff available against Karlsson to
Prospect DE or any such other person, whether or not on account of a related
transaction.  Each Prospect Party expressly agrees that, subject to applicable
law, it shall be and remain liable for any deficiency remaining after
foreclosure of any security interest securing the Secured Obligations, whether
or not the liability of Prospect DE is discharged pursuant to statute or
judicial decision.  For the avoidance of doubt, but only to the extent permitted
under applicable law, each Prospect Party waives any relief available under
valuation and appraisement laws and any and all rights or defenses based on
suretyship or impairment of collateral including, but not limited to, any rights
or defenses arising by reason of: (i) any “one action” or “anti-deficiency” law
or any other law which may prevent Karlsson from bringing any action, including
a claim for deficiency, against such Prospect Party, before or after Karlsson’s
commencement or completion of any foreclosure action, either judicially or if
permitted by applicable law by exercise of a power of sale including, but not
limited to, any right to a fair market value hearing, any right to offset the
amount owed by any amount other than the amount paid at the trustee’s sale, any
right to a statute of limitations shorter than six (6) years, and the provisions
of A.R.S. §§ 121566, 33-814, 33-725, and 33-727; (ii) any election of remedies
by Karlsson which destroys or otherwise adversely affects such Prospect Party’s
subrogation rights or rights to proceed against Karlsson for reimbursement,
including without limitation, any loss of rights such Prospect Party may suffer
by reason of any law limiting, qualifying, or discharging any indebtedness;
(iii) any disability or other defense of Prospect DE, of any other guarantor, or
of any other person, or by reason of the cessation of Prospect DE’s liability
from any cause whatsoever, other than payment in full in legal tender, of the
Secured Obligations; (iv) any right to claim discharge of the Secured
Obligations on the basis of unjustified impairment of any collateral for the
Secured Obligations; (v) any statute of limitations, if at any time any action
or suit brought by Karlsson against such Prospect Party is commenced, there are
outstanding Secured Obligations which are not barred by any applicable statute
of limitations; or (vi) any defenses given to guarantors at law or in equity
other than actual payment and performance of the Secured Obligations.  If
payment is made by Prospect DE, whether voluntarily or otherwise, or by any
third party, on the Secured Obligations and thereafter Karlsson is forced to
remit the amount of that payment to Prospect DE’s trustee in bankruptcy or to
any similar person under any federal or state bankruptcy law or law for the
relief of debtors, the Secured Obligations shall be considered unpaid for the
purpose of the enforcement of this Agreement or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision.

 

(d)                                 TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PROSPECT PARTY UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHTS AND BENEFITS
UNDER A.R.S. § 44-142, § 12-1641, ET SEQ. AND RULE 17(F) OF THE ARIZONA RULES OF
CIVIL PROCEDURE AND ANY SIMILAR STATUTES OR RULES OF PROCEDURE.  EACH PROSPECT
PARTY WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF, WHICH SUCH
PROSPECT PARTY MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY KARLSSON IN
ENFORCING THIS AGREEMENT.  ANY AND ALL DEBTS AND LIABILITIES NOW OR HEREAFTER
ARISING AND OWING TO ANY PROSPECT PARTY BY PROSPECT DE, OR TO ANY OTHER PARTY
LIABLE TO KARLSSON FOR THE SECURED OBLIGATIONS, ARE HEREBY SUBORDINATED TO
KARLSSON’S CLAIMS AND ARE HEREBY ASSIGNED TO KARLSSON.  EACH PROSPECT PARTY
HEREBY AGREES THAT SUCH PROSPECT PARTY MAY BE JOINED AS A PARTY DEFENDANT IN ANY
LEGAL PROCEEDING

 

12

--------------------------------------------------------------------------------


 

(INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING) INSTITUTED BY KARLSSON
AGAINST PROSPECT DE.  EACH PROSPECT PARTY AND KARLSSON, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY SUCH LEGAL PROCEEDING IN WHICH ANY PROSPECT PARTY AND KARLSSON ARE ADVERSE
PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT TO KARLSSON GRANTING ANY
FINANCIAL ACCOMMODATION TO PROSPECT DE AND ACCEPTING THIS AGREEMENT

 

15.                               Notices.  Notwithstanding anything to the
contrary contained in the Loan Documents, all notices, demands, requests and
other communications of any kind which any party hereto may be required to or
may desire to serve upon any other party (“Notice”) shall be in writing and
shall be deemed to have been properly given or served for all purposes (i) if
sent by Federal Express or other nationally recognized overnight carrier for
next business day delivery, on the first business day following deposit of such
Notice with such carrier, or (ii) if personally delivered, on the actual date of
delivery, or (iii) if sent by certified mail, return receipt requested postage
prepaid, on the third (3rd) business day following the date of mailing, or
(iv) if sent by facsimile, then on the actual date of delivery (as evidenced by
a facsimile confirmation) addressed as follows:

 

If to Karlsson:

 

The Karlsson Group, Inc.

 

 

18 Ozone Avenue

 

 

Venice, California 90291

 

 

Attention: Michael Stone

 

 

Fax: (310) 933-0262

 

 

 

With a copy to:

 

Richard C. Weisberg

 

 

Law Offices

 

 

33 Derwen Road

 

 

Bala Cynwyd, Pennsylvania 19004

 

 

Fax: (215) 689 1504

 

 

 

 

 

Loeb & Loeb LLP

 

 

10100 Santa Monica Boulevard, Suite 2200

 

 

Los Angeles, California 90067

 

 

Attention: Lance N. Jurich, Esq.

 

 

Fax: (310) 282-2211

 

 

 

If to the Prospect Parties:

 

Prospect Global Resources, Inc.

 

 

1401 17th Street, Suite 1550

 

 

Denver, Colorado 80202

 

 

Attention: Mr. Gregory Dangler, Chief Executive Officer

 

 

Fax: (303) 990-8440

 

13

--------------------------------------------------------------------------------


 

With a copy to:

 

Eisner Jaffe Gorry Chapman & Ross, PC

 

 

9601 Wilshire Boulevard, Suite 700

 

 

Beverly Hills, California 90210

 

 

Attention: Mr. Michael Eisner

 

 

Fax: (310) 855-3201

 

Any party may change its address by giving the other party written notice of its
new address as herein provided.

 

16.                               Headings.  The headings in this Agreement are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

 

17.                               Representation by Counsel.  The Prospect
Parties (a) have retained counsel to represent them in the transactions
contemplated herein; (b) have read and understand this Agreement; (c) have been
advised by their counsel with respect to its rights and obligations under this
Agreement; and (d) agree that the principle of construction against draftsmen
shall have no application in the interpretation of this Agreement.

 

18.                               Entire Agreement.  This Agreement and the
Exhibits attached hereto contains the entire understanding between the parties
with respect to the subject matter hereof.  The Loan Documents shall remain in
full force and effect and shall not be further amended except by a writing
signed by Karlsson and all of the parties to this Agreement, including any
consenting parties hereto.

 

19.                               Successors and Assigns; Assignment.  This
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and assigns.  Without limiting Karlsson’s
rights under the Loan Documents, Karlsson may, without the consent of any
Person, assign this Agreement and its rights hereunder and under any other Loan
Document to any Person at any time; provided, however, that, it shall be a
condition precedent to any assignment hereunder as a result of which there will
be multiple simultaneous holders of the Note and/or the related rights under the
Loan Documents that such holders shall have put in place, between or among
themselves, a written agreement (an “Agency Agreement”), which includes agency
provisions pursuant to the terms of which a single administrative agent (the
“Administrative Agent”) is appointed, with which Prospect DE and its affiliates
will solely interface with respect to all rights and obligations under the Note
and the Loan Documents, and to which Prospect DE and its affiliates will remit
all payments hereunder, and which Agency Agreement will provide for the
Administrative Agent to provide Prospect DE with a copy of the Agency Agreement,
and any amendments thereto, upon execution of the same; and provided further
that the assignee agrees to be bound by the provisions of Sections
5(b)(3)-(5) the Fourth Extension Agreement.  The Prospect Parties agree that,
for purposes of this Agreement, an “assignment” shall be deemed to include, but
not be limited to, a sale, a contribution to a new or existing entity, or an
exchange with any such entity, or any other transfer for any medium of value,
including, without limitation, equity securities, royalty interests, property
rights or any form of contingent consideration and notwithstanding whether such
assignment is effected in a private sale or under judicial supervision. 
Notwithstanding anything to the contrary in any Loan Document or in the Purchase
Agreement, but subject to the provisions of this Section 19, Karlsson (or any
shareholder, director, agent, employee or officer of Karlsson) may actively

 

14

--------------------------------------------------------------------------------


 

solicit any Person to be a purchaser, or to be a counterparty to an assignment,
of the Note (whether such potential purchaser, or counterparty to an assignment,
of the Note wishes to purchase, or receive the assignment of, the Note and the
Loan Documents in a free-standing transaction or contemplates such purchase, or
receipt of an assignment, of the Note as a part of a larger transaction or
series of transactions involving any Prospect Party or any of its assets). 
Karlsson or any director, shareholder, employee, Affiliate or Representative
(each as defined in the Purchase Agreement) or agent of Karlsson (each, a
“Karlsson Party”) may, in connection with (A) Karlsson’s efforts to sell, assign
or otherwise dispose of the Note; (B) any restructuring of the indebtedness
represented by the Note and the Loan Documents; or (C) any “assignment” (as
defined in the Note), disclose any information related to Parent or any of its
subsidiaries as such Karlsson Party shall deem appropriate in its sole
discretion; provided, however, that prior to providing any non-public
information regarding Parent or any of its subsidiaries, Karlsson shall obtain
from the person to which disclosure is to be made an executed confidentiality
agreement which shall provide that (i) such person agrees to be bound by the
terms of Section 5.06 of the Purchase Agreement, and (ii) Parent and its
subsidiaries are intended third party beneficiaries of such confidentiality
agreement.  This Section 19 of this Agreement amends, supersedes and replaces
Section 19 of the Third Extension Agreement.

 

20.                               Amendment to First Extension Agreement. 
Section 7(e) of the First Extension Agreement is amended and restated to read in
its entirety as follows:

 

“For so long as the Note remains outstanding, the Prospect Parties will not take
any further action to cause AWP or Apache to grant Grandhaven Energy, LLC, a
Wisconsin limited liability company (“Grandhaven”), or any affiliate thereof any
royalty interest or other interest in minerals or their proceeds (including but
not limited to any Royalty Interests, as such term is defined in that certain
Potash Royalty Purchase and Sale Agreement and Option dated as of November 22,
2011 between Parent and Grandhaven) except: (i) pursuant to the Royalty
Agreement and Option attached hereto as Exhibit 2 (the “Grandhaven Royalty
Agreement”); and (ii) subject to the conditions precedent that the Grandhaven
Royalty Agreement be delivered to Commonwealth Land Title Insurance Company with
an irrevocable instruction that it not be recorded until on or after the
“Effective Date,” as defined therein, and that it will be recorded only after
the recordation of the Royalty Agreements pursuant to Section 5(b)(3) of the
Seventh Extension Agreement among the Prospect Parties and Karlsson dated as of
April 29, 2014 (the “Seventh Extension Agreement”).  Defined terms used but not
defined in this paragraph shall have the meanings accorded them in the Seventh
Extension Agreement.”

 

21.                               Amendment to Fourth Extension Agreement. 
Section 12(b) of the Fourth Extension Agreement is amended by deleting the words
“in substantially the form of Exhibit H” and substituting therefor the words “in
substantially the form of Exhibit 5 to the Seventh Extension Agreement among the
Prospect Parties and Karlsson dated as of April 29, 2014.”

 

22.                               Amendment to Sixth Extension Agreement. 
Section 3A of the Sixth Extension Agreement is amended and restated to read in
its entirety as follows:

 

15

--------------------------------------------------------------------------------


 

“ 3A.  Issuance of Shares.  Promptly following the closing of Parent’s Warrant
Exchange Offer (as defined below) or, if the Warrant Exchange Offer is not
closed by the Prepayment Expiration Date, then on that date, Parent shall issue
to Karlsson or its designees, against surrender of Karlsson’s warrant to buy
112,117 shares of Parent common stock, dated May 30, 2012, as amended, and
Karlsson’s warrant to buy 60,000 shares of Parent common stock, dated June, 26,
2013, as amended, the number of shares of Parent common stock (“Karlsson
Exchange Shares”) that will equal 4.99% of the number of shares of Parent common
stock that would be outstanding on April 30, 2014, after giving effect to the
issuance of the Karlsson Exchange Shares and the issuance as of such date of all
shares of Parent common stock issuable upon exercise or in exchange for Series A
Warrants pursuant to Parent’s current offer to exchange one share of common
stock for each of its outstanding Series A Warrants (the “Warrant Exchange
Offer”) held by holders other than Very Hungry LLC and Scott Reiman 1991 Trust. 
Immediately thereafter, Parent shall amend its Registration Statement
No. 333-191918 (the “Resale Registration Statement”) to register the Karlsson
Exchange Shares for resale; provided, if in Parent’s good faith judgment its
Registration Statement No. 333-194203 (the “Public Offering Registration
Statement”) is likely to be declared effective prior to effectiveness of the
Resale Registration Statement, Parent shall promptly amend the Public Offering
Registration Statement to register the Karlsson Exchange Shares for resale. 
Upon effectiveness of the first of the two of the registration statements to
become effective, Parent shall amend, if necessary, the registration statement
that is still not effective to remove the Karlsson Exchange Shares from it. 
Parent shall maintain the effectiveness of the registration statement that
continues to cover the Karlsson Exchange Shares for at least one year.  The
Karlsson Exchange Shares may not be sold publicly or privately until the earlier
of (i) announcement by Parent of the signing of the underwriting agreement for
the public offering contemplated by the Public Offering Registration Statement
or (ii) the Prepayment Expiration Date.  Parent represents and warrants to
Karlsson that (a) its offer to Buffalo Management LLC to exchange warrants for
shares of Common Stock has terminated without any exchange of warrants or
issuance of shares in respect thereof having occurred and (b) its offer to Very
Hungry LLC and The Scott Reiman 1991 Trust to exchange warrants for shares of
Common Stock has been declined without any exchange of warrants or issuance of
shares in respect thereof having occurred.”

 

23.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona.

 

16

--------------------------------------------------------------------------------


 

24.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

KARLSSON:

 

 

 

The Karlsson Group, Inc.

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Michael Stone

 

Name:

Michael Stone

 

Its:

CFO/Treasurer

 

 

 

 

 

 

 

PROSPECT DE:

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

 

 

 

 

 

 

PARENT:

 

 

 

Prospect Global Resources, Inc.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

--------------------------------------------------------------------------------


 

 

AWP:

 

 

 

American West Potash, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

 

 

 

 

 

 

APACHE:

 

 

 

Apache County Land & Ranch, LLC

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Its:

President, CEO and Secretary

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

FORM OF FOURTEENTH AMENDMENT TO NOTE

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

FORM OF GRANDHAVEN ROYALTY AGREEMENT AND OPTION

 

20

--------------------------------------------------------------------------------


 

Exhibit 3

 

FORM OF AMENDMENT NO. 2 TO ADDITIONAL CONSIDERATION AGREEMENT

 

21

--------------------------------------------------------------------------------


 

Exhibit 4

 

FORM OF MUTUAL RELEASE OF CLAIMS

 

--------------------------------------------------------------------------------


 

Exhibit 5

 

FORMS OF ROYALTY AGREEMENTS

 

--------------------------------------------------------------------------------


 

Exhibit 6

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

Exhibit 7

 

FORM OF AMENDMENT NO. 3 TO REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit 8

 

FORM OF THIRD AMENDMENT TO SUPPLEMENTAL PAYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit 9

 

FORM OF WAIVER

 

--------------------------------------------------------------------------------